Citation Nr: 0421410	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  98-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for pes planus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

4.  Entitlement to an initial compensable evaluation for 
bilateral hernia repair.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The Board remanded 
this case in January 2000, and the case has since been 
transferred to the Roanoke, Virginia VARO.

The veteran's appeal also initially included the issues of 
entitlement to service connection for right elbow and 
cervical spine disorders.  However, these claims were 
subsequently granted in an April 2003 rating decision

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his April 1998 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  He has not been scheduled for such 
a hearing to date.  Subsequent to the Los Angeles VARO's 
receipt of the veteran's Substantive Appeal, he submitted 
multiple statements regarding his difficulty in appearing for 
an examination (he was working abroad at the time), but he 
did not suggest in any manner that he sought to withdraw his 
hearing request.  Moreover, while the veteran did not respond 
to a May 1998 inquiry regarding his hearing request, the RO 
notified the veteran in that same inquiry that he would 
remain on the Travel Board hearing list if he did not 
respond.
  
Accordingly, as the veteran still has an outstanding Travel 
Board hearing request, it is incumbent upon the RO to ensure 
that he be scheduled for such a hearing.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) (West 2002) ("claimant has right to a hearing 
before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) 
and (c)(1), 19.9, 19.25, 20.503, 20.704 (2003)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a member of the Board at 
the Roanoke VARO as soon as such a 
hearing is practically possible.  This 
hearing should address all of the issues 
currently on appeal.

Then, this case should be returned to the Board for 
appropriate action.  

By this REMAND, the Board intimates no opinion as to the 
dispositions warranted for the issues in this case.  The 
veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran unless he is so notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


